     Case 4:18-cv-03284 Document 12 Filed on 12/11/18 in TXSD Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

WILLIAM MONTERIAL JONES                §
TDCJ-CID No. 1971347,                  §
                  Petitioner,          §
                                       §
v.                                     §      CIVIL ACTION NO. H-18-3284
                                       §       (U.S. District Judge Sim Lake)
LORIE DAVIS, Director,                 §
Texas Department of Criminal           §
Justice, Correctional Institutions     §
Division,                              §
                  Respondent.          §

              RESPONDENT DAVIS’S MOTION TO DISMISS
                     WITH BRIEF IN SUPPORT

      Petitioner William Monterial Jones was properly convicted of aggravated

robbery with a deadly weapon and felon in possession of a firearm and assessed

punishment at two forty-year concurrent sentences. He now seeks habeas

corpus relief in this Court pursuant to 28 U.S.C. §§ 2241, 2254. However,

Jones’s federal petition should be dismissed because it is procedurally barred

from federal habeas corpus review.

                               JURISDICTION

      Jones’s judgments arise out of Harris County, which is in the jurisdiction

of this Court. See 28 U.S.C. §§ 2241(d), 2254(a).
     Case 4:18-cv-03284 Document 12 Filed on 12/11/18 in TXSD Page 2 of 8




                           JONES’S ALLEGATIONS1

      Jones’s claims can be summarized as follows:

        1.   The evidence was insufficient to support his convictions for
             aggravated assault and felon in possession of a weapon.

        2.   He received ineffective assistance of trial counsel when his
             attorney failed to —
             a. object to DNA results;
             b. request a DNA expert to challenge the State’s DNA results;
             c. investigate his medical records;
             d. object to the State’s prejudicial remark.

        3.   He received ineffective assistance of counsel on appeal when his
             appellate attorney failed to raise his ineffective assistance of trial
             counsel claims.

ECF 1 at 7-8 (Fed. Writ Pet.).

                                     DENIAL

      The Director denies all Jones’s assertions of fact except those supported

by the record or specifically admitted herein. In addition, the Director opposes

any future, substantive motions filed by Jones—including, without limitation,

a motion to amend and/or supplement his petition, and a motion for an

evidentiary hearing—and will respond to any such motions only upon order of

the Court.

                         STATEMENT OF THE CASE

I.    Procedural History.

      Jones challenges his judgments and sentences out of the 351st District

Court of Harris County, Texas in cause numbers 1387546 and 1387547, both


1
 The Director maintains the italicized claim, 2(d), is unexhausted because Jones
failed to raise it in his state habeas application. See SHCR-03 at 7-12.
                                         2
     Case 4:18-cv-03284 Document 12 Filed on 12/11/18 in TXSD Page 3 of 8




styled the State of Texas v. William Monterial Jones. CR (46) at 134; CR (47)

at 126.2 Jones was indicted for aggravated assault with a deadly weapon and

felon in possession of a firearm, enhanced in each case, by two prior felony

convictions. Id. at 10; 10. He pled true to the enhancements, but not guilty to

the primary offenses. Id. at 134; 126. But, on December 11, 2014 a jury found

him guilty and the Court assessed punishment at forty years’ imprisonment

for each offense, with sentences to run concurrently. Id. Jones timely filed a

notice of appeal. Id. at 137; 129. On February 18, 2016, the First Court of

Appeals affirmed his convictions in an unpublished opinion. Jones v. State,

Nos. 01-14-01032-CR, 01-14-01033-CR, 2016 WL 672842 (Tex. App. –Houston,

2016). He next filed petitions for discretionary review, which the Court of

Criminal Appeals (“CCA”) refused on July 27, 2016. PDR Nos. 240-16; 241-16.

      On August 8, 2017 Jones filed3 a state habeas application challenging

both convictions. SHCR-03 at 2-3, 18. After the CCA remanded the application

to the trial court for additional findings of fact, the trial court determined that

Jones had submitted an affidavit with a forged signature. Id. SHCR-03 (Supp.)

at 5-7, 26-33 (Finding Nos. 11-25). Id. Consequently, the CCA dismissed

Jones’s habeas application for abuse of the writ. SHCR-03, Order of Aug. 22,




2 “CR” refers to the clerk’s record on appeal followed by the page number. ASHCR@
refers to the clerk=s record of the state habeas pleadings in Ex parte Jones, No. 85,603-
03, followed by the relevant page numbers.
3 The prison mail box rule now applies to a petitioner’s filing of his state writ
application for AEDPA tolling purposes. Richards v. Thaler, 710 F.3d 573, 576 (5th
Cir. 2013).


                                           3
        Case 4:18-cv-03284 Document 12 Filed on 12/11/18 in TXSD Page 4 of 8




2018; “Action Taken” sheet. On September 11, 2018, Jones filed the instant

federal writ petition in this Court.4 ECF 1 at 10, ECF 6 at n. 1.

                             STATE COURT RECORDS

         Jones’s state court records will be filed in this Court within a week of the

filing of this Answer. A copy of the record will not be forwarded to Jones. See

United States v. MacCollom, 426 U.S. 317 (1976); Smith v. Beto, 472 F.2d 164,
165 (5th Cir. 1973). (An indigent inmate is not entitled to receive a free copy of

his trial records for habeas corpus purposes.).

             EXHAUSTION/LIMITATIONS/SUCCESSIVE PETITION

         The Director believes that Jones has not sufficiently exhausted his state

remedies as required by 28 U.S.C. ' 2254(b)(1) with regard to his ineffective

assistance of counsel allegation 2(d), failure to object to the State’s prejudicial

remark; nonetheless, because his unexhausted claim is procedurally barred,

the Director does not move for dismissal for failure to exhaust. This federal

petition is neither barred by limitations, 28 U.S.C. §2244(d), nor subject to the

successive petition bar, 28 U.S.C. § 2244(b).

             MOTION TO DISMISS AS PROCEDURALLY BARRED

         Though Jones filed a state habeas application challenging both the

convictions he challenges here and raising all but his claim 2(d) supra, his

federal petition is procedurally barred in this forum because the CCA




4 See  Spotville v. Cain, 149 F.3d 374, 378 (5th Cir. 1998) (for purposes of determining
the applicability of AEDPA, a pro se petitioner’s federal petition is filed on the date
it is placed in the prison mail system).

                                           4
    Case 4:18-cv-03284 Document 12 Filed on 12/11/18 in TXSD Page 5 of 8




dismissed his state application, specifically citing him for abuse of the writ.

SHCR-03, Aug. 22, 2018 Order.

      It is well settled that citation for abuse of the writ constitutes an

adequate and independent state ground to deny relief. Coleman v. Thompson,

501 U.S. 722 (1991) (holding adequate state ground doctrine applies to bar

federal habeas when state court declined to address prisoner's federal claims

because prisoner had failed to meet state procedural requirement. 28 U.S.C.A.

§ 2254.). The Texas abuse-of-writ doctrine prohibits a second habeas petition,

absent a showing of cause, if the applicant urges grounds that could have been,

but were not, raised in his first habeas petition. Nobles v. Johnson, 127 F.3d

409, 423 (5th Cir. 1997) (citing Ex parte Barber, 879 S.W.2d 889, 891 n. 1

(Tex.Crim.App.1994) (en banc) (plurality opinion); and see Fearance v. Scott,

56 F.3d 633, 640 (5th Cir. 1995). (A state court's dismissal of state petition for

writ of habeas corpus as an abuse of the writ amounts to independent and

adequate state grounds to deny relief, under Coleman standard, thereby

barring federal review. 28 U.S.C.A. § 2254.).

      Following the Texas Court of Criminal Appeals= decision in Ex parte

Barber, 879 S.W.2d 889, 892 n. 1 (Tex. Crim. App. 1994), the Texas courts=
abuse-of-the-writ doctrine is an adequate and independent state ground.

Nobles, 127 F.3d at 423; Fearance, 56 F.3d at 642. Thus, where a state prisoner
has been cited for abuse of the writ following Barber, federal habeas corpus

review of his claims is barred.

      In this case, the CCA specifically refused to consider Jones’s claims,

admonished him for abusing the writ, and made clear that it would not


                                        5
     Case 4:18-cv-03284 Document 12 Filed on 12/11/18 in TXSD Page 6 of 8




consider any future applications regarding the claims he now brings in his

federal petition.

             The writ of habeas corpus is not to be lightly or easily
      abused. Sanders v. U.S., 373 U.S. 1 (1963); Ex parte Carr, 511
      S.W.2d 523 (Tex. Crim. App. 1974). We find that Applicant has
      abused The Great Writ by submitting false evidence. We deny
      relief on this application and cite him for abuse of the writ. By that
      abuse, Applicant has waived and abandoned any contention that
      he might have in regard to the instant conviction, at least insofar
      as existing claims that he could have or should have brought in the
      application. Ex parte Jones, 97 S.W.3d 586 (Tex. Crim. App. 2003);
      Middaugh v. State, 683 S.W.2d 713 (Tex. Crim. App. 1985); Ex
      parte Emmons, 660 S.W.2d 106 (Tex. Crim. App. 1983).
      Additionally, based on Applicant’s submission of false evidence, we
      find that Applicant has filed a frivolous lawsuit.
             Therefore, we instruct the Clerk of the Court of Criminal
      Appeals not to accept or file the instant applications for writ of
      habeas corpus, or any future application pertaining to these
      convictions unless Applicant is able to show in such an application
      that any claims presented have not been raised previously and
      that they could not have been presented in a previous application
      for a writ of habeas corpus. Ex parte Bilton, 602 S.W.2d 534 (Tex.
      Crim. App. 1980).

SHCR-03, Aug. 22, 2018 Order.

      For this Court to reach the merits of these claims, Jones Amust establish

>cause= and >prejudice= from [the state court=s] failure to consider his claim[s].@

Fearance, 56 F.3d at 642 (citing Coleman, 501 U.S. at 750-51). Jones has failed
to argue, much less establish, cause and prejudice, and he has not shown that

he is actually innocent of the crimes for which he was convicted.

                                 CONCLUSION

      For the foregoing reasons, the Director respectfully requests that Jones’s

petition for writ of habeas corpus be dismissed as procedurally barred from


                                         6
    Case 4:18-cv-03284 Document 12 Filed on 12/11/18 in TXSD Page 7 of 8




federal habeas corpus review and that this Court sua sponte deny a certificate

of appealability.



                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    JEFFREY C. MATEER
                                    First Assistant Attorney General

                                    ADRIENNE McFARLAND
                                    Deputy Attorney General
                                    For Criminal Justice

                                    EDWARD L. MARSHALL
                                    Chief, Criminal Appeals Division


                                    /s/ Susan San Miguel
                                    SUSAN SAN MIGUEL*
                                    Assistant Attorney General
*Lead Counsel                       State Bar No. 24037425
                                    Southern District Admission No.: 37116



                                    P.O. Box 12548, Capitol Station
                                    Austin, Texas 78711-2548
                                    (512) 936-1400
                                    (512) 936-1280 (Fax)

                                    ATTORNEYS FOR RESPONDENT




                                      7
    Case 4:18-cv-03284 Document 12 Filed on 12/11/18 in TXSD Page 8 of 8




                       CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the above and foregoing

Motion to Dismiss with Brief in Support has been served by placing same in

the United States mail, postage prepaid, on the 12th day of December, 2018,

addressed to:

William Monterial Jones
TDCJ No. 1971347
Darrington Unit
59 Darrington Rd.
Rosharon, TX 77583
                                          /s/ Susan San Miguel
                                          SUSAN SAN MIGUEL
                                          Assistant Attorney General




                                      8
